Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Oscar Chi-Lim Au (Inventor) on 01/05/2022.

The application has been amended as follows:









An apparatus comprising a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor, wherein the processor is configured for: 
obtaining a set of channel information (CI) of a wireless multipath channel of a venue, wherein: 
a transmitter transmits a first wireless signal using a plurality of transmit antennas towards at least one object in [[a]] the venue through the wireless multipath channel of the venue, 
a receiver receives a second wireless signal using a plurality of receive antennas through the wireless multipath channel and computes the set of CI of the wireless multipath channel based on the second wireless signal, and 
the second wireless signal differs from the first wireless signal due to the wireless multipath channel and a modulation of the first wireless signal by the at least one object; tracking the at least one object simultaneously based on the set of CI; computing a range-of-interest (RoI) based on the set of CI, wherein 
the Rol comprises a set of propagation delays each of which is associated with a respective range, 
each of the set of propagation delays is associated with a presence of the at least one object, 
21the Rol comprises at least one disjoint cluster of consecutive propagation delay values;  

examining directional quantities associated with propagation delays in the Rol 
identifying a set of points in the venue, wherein propagation delay values associated with the set of points are a subset of a particular disjoint cluster of the Rol, and each point in the set of points has an associated directional quantity satisfying a first criterion; and 
for each direction associated with the set of points: 
selecting at least one characteristic point based on at least one of: a subset of the set of points in the direction and the associated directional quantities, and 
adding the at least one selected characteristic point as a PoI to the set of PoIs.

29. (Currently amended) The apparatus of claim 28, wherein the processor is further configured for: 
computing a beamforming based on the set of CI; and 
tracking a plurality of objects simultaneously based on the beamforming.  





Allowable Subject Matter
Claims 1-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the combination of limitations involving, tracking at least one object simultaneously based on a set of channel information (CI), constructing at least one trajectory of the at least one object based on the simultaneous tracking, splitting trajectory, terminating trajectory, and updating a quantity of the at least one object, among other claim limitation, are non-obvious over the prior art. 
Regarding claim 24, the combination of limitations involving, tracking at least one object simultaneously based on a set of CI, computing a range-of-interest (Rol) based on the set of CI, the Rol comprises at least two clusters of consecutive propagation delay values; computing a distance between two clusters of the Rol and expanding the Rol by adding a missing propagation delay value between the two clusters to the Rol when the distance is less than a threshold, among other claim limitation, are non-obvious over the prior art.
Regarding claim 28 and 30, the combination of limitations involving, tracking at least one object simultaneously based on a set of CI, computing a range-of-interest (Rol) based on the set of CI, computing a set of point-of-interests (PoIs) based on the set of CI and the Rol, wherein each PoI of the set of PoIs is a point in a venue associated with a presence of the at least one object, identifying a set of points in the venue that has an associated directional quantity satisfying a first criterion, among other claim limitation, are non-obvious over the prior art.
The closest prior art of record Sentelle et al. (US 20130113647 A1) teaches processing frequency and phase information from reflected signals, creating Range-Doppler map including regions surrounding each detected targets, and tracking of moving targets; Prior art WANG (US 20170090025 A1) teaches clustering of scatterers and item localization; Prior art Kisliansky et al. (US 20110267219 A1) teaches determining location of detected objects in a scene according to the scene reflection map, a clutter map, and directional angle; but Sentelle-WANG-Kisliansky do not teach constructing trajectory, updating a quantity of the at least one object, adding a missing propagation delay value between the two clusters to the Rol, identifying a set of points in the venue that has an associated directional quantity satisfying a first criterion, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416